DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (delivery system implemented as a foam structure) in the reply filed on September 7, 2022 is acknowledged. 
Applicant argues that claims 1-6 and 9-11 read on the elected species.  The examiner respectfully disagrees.  The examiner first notes that claim 7 is drawn to a delivery system which is foam and would be readable on the elected species.  As such, claim 7 is not withdrawn from examination.
Claims 9 and 10 are drawn to the method of applying an external stimulus to the delivery system to modify a rate at which the therapeutic substance is delivered.  This method step is disclosed in paragraph 44 of the specification; however, this portion of the specification is specific to the hydrogel embodiment.  There is no disclosure regarding applying an external stimulus to the foam embodiment.  As such, claims 9 and 10 are withdrawn from examination.
Claim 11 is drawn to a delivery system which is liquid when disposed and then thickening/solidifying the liquid in the ear canal.  This step is disclosed in paragraph 46 of the Specification; however, this portion of the specification is specific to the thin film embodiment.  There is no disclosure regarding this method step occurring in the foam embodiment.  As such, claim 11 is withdrawn from examination.
In summation, claims 1-7 were examined and claims 8-11 are withdrawn.  The requirement and withdrawal of claims is deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 should be amended to recite “the therapeutic substance” in line 7 to provide antecedent basis for the claim limitation.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“delivery system” in claim 1.  The examiner notes that this limitation will be interpreted to mean a reservoir carrying a therapeutic substance implemented as 1) a foam material (paragraph 37), 2) a hydrogel (paragraph 42), 3) a non-Newtonian fluid (paragraph 45), 4) a fluid which thickens or solidifies in place (paragraph 46), 5) a thin film (paragraph 47), or 6) a mass of wicking, fibrous material (paragraph 49), or functional equivalents thereof.
“retrieval element” in claim 3.  The examiner notes that this limitation is being interpreted to mean a string or flexible or rigid tab (paragraph 39), and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler (US 6358231).
Regarding claim 1, Schindler discloses a method, comprising: 
disposing a delivery system (the examiner notes that this limitation is interpreted to mean a reservoir of a wicking mass, as discussed above; applicator 14 in fig. 4 is disclosed to be a wicking mass in 5:53-56) including a delivery interface (see below; distal end of the applicator 14) in an ear canal of an ear such that the delivery interface is in operative apposition with a tympanic membrane of the ear (fig. 6), the delivery system configured to change configuration after being disposed in the ear canal (5:7-10 discloses that the applicator expands); and 

    PNG
    media_image1.png
    259
    215
    media_image1.png
    Greyscale

maintaining the delivery interface in operative apposition with the tympanic membrane until a therapeutically effective dose of the therapeutic substance is delivered, via the delivery interface, to the tympanic membrane (7:36-39 discloses leaving the applicator in the ear for a prescribed anesthetizing period and 7:29-31 discloses anesthetizing the tympanic membrane).
Regarding claim 2, Schindler discloses removing, after the maintaining, the delivery system from the ear (7:36-39 discloses withdrawing the applicator).
Regarding claim 3, Schindler discloses the delivery system includes a retrieval element (the examiner notes that this limitation is being interpreted to mean a string, as discussed above; tether 18 in fig. 4), and the removing includes engaging the retrieval element and retracting the retrieval element in a proximal direction(7:36-39 discloses withdrawing the applicator using a tether; the examiner notes that PHOSITA would understand that the tether would be engaged and retracted in the proximal direction).
Regarding claim 4, Schindler discloses supplying, after the disposing, the delivery system with the therapeutic substance by applying the therapeutic substance to a portion of the delivery system proximal of the delivery interface and spaced from the tympanic membrane (7:50-54 discloses using a dropper to fully wet the applicator after the applicator is inserted into the ear canal; the examiner notes that PHOSITA would understand that the proximal surface below of the delivery system would be wetted first via the dropper).

    PNG
    media_image2.png
    237
    370
    media_image2.png
    Greyscale

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilat (US 8030362).
Regarding claim 1, Eilat discloses a method, comprising: 
disposing a delivery system (the examiner notes that this limitation is being interpreted to mean a foam reservoir; element 2 in fig. 2 is disclosed to be a metered dose of foam in 8:64-9:3) including a delivery interface in an ear canal of an ear such that the delivery interface is in operative apposition with a tympanic membrane of the ear (see below; the distal surface of the foam designated below is shown to be appositional to the ear drum 3), the delivery system configured to change configuration after being disposed in the ear canal (9:33-36 discloses the foam evaporating after a predetermined period of time); and 
maintaining the delivery interface in operative apposition with the tympanic membrane until a therapeutically effective dose of the therapeutic substance is delivered, via the delivery interface, to the tympanic membrane (9:42-45 discloses therapeutic agents rapidly contacting the area; 13:11-13 discloses that the foam contacts the whole ear canal area, which would include the tympanic membrane).

    PNG
    media_image3.png
    287
    359
    media_image3.png
    Greyscale

Regarding claim 7, Eilat discloses  the delivery system is a foam configured to dissolve in the ear canal without leaving a residue (9:36-38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler, as applied to claim 1 above, and further in view of Arenberg (US 6685697).
Regarding claim 5, Schindler teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the delivery system is a degradable structure configured to degrade in response to contacting a tissue surface of the ear such that the therapeutic substance is released.
Arenberg is directed towards a similar method comprising the steps of disposing a delivery system in the ear (drug delivery unit 10 in fig. 1; fig. 3 shows the unit 10 in the ear).  Arenberg further teaches that the delivery system is a degradable structure configured to degrade in response to contacting a tissue surface of the ear such that the therapeutic substance is released (15:1-11).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Schindler to have the delivery system be configured to degrade in response to contacting a tissue surface of the ear such that the therapeutic substance is released, as taught by Arenberg, as this property avoids the need to retrieve any residual materials from the ear canal and contributes to the minimally invasive character of the delivery system (15:28-31).
Regarding claim 6, in the modified method of Schindler, Arenberg discloses the degradable structure is a solid (fig. 1 shows a solid).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783